     Case 3:19-cv-00372-CAB-RBM Document 46 Filed 07/23/20 PageID.290 Page 1 of 5



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    RODNEY ALEXANDER GRAVESBEY                       Case No.: 3:19-cv-00372-CAB-RBM
      CDCR #E-20555,
12
                                                       ORDER:
                                      Plaintiff,
13
      v.                                               (1) DISMISSING CASE WITHOUT
14                                                     PREJUDICE PURSUANT TO
      C/O TOMICA BYRD-HUNT; et al.,                    FEDERAL RULE OF CIVIL
15
                                   Defendants.         PROCEDURE 25(a)(1); AND
16
                                                       (2) DENYING DEFENDANT’S MOTION
17                                                     TO DISMISS AS MOOT
18
                                                       [Doc. 37]
19
20
21                                   I.   INTRODUCTION
22         Plaintiff Rodney Alexander Gravesbey (“Plaintiff”) was a California state prisoner
23   proceeding pro se and in forma pauperis in this civil rights action. (Docs. 3, 31.) On
24   December 26, 2019, Defendant T. Byrd-Hunt (“Defendant”) filed a Motion to Dismiss
25   Certain Claims in Plaintiff’s Second Amended Complaint (“Motion to Dismiss”). (Doc.
26   37.) During the pendency of the parties’ briefing schedule on the Motion to Dismiss,
27   Plaintiff passed away on or around February 19, 2020 at the Richard J. Donovan
28   Correctional Facility (“RJD”). (Docs. 39-43.)
                                                   1
                                                                          3:19-cv-00372-CAB-RBM
     Case 3:19-cv-00372-CAB-RBM Document 46 Filed 07/23/20 PageID.291 Page 2 of 5



 1          On April 13, 2020, Defendant filed and served a Renewed Notice of Suggestion of
 2   Plaintiff’s Death (“Renewed Notice”), serving Plaintiff’s next of kin and other relatives
 3   pursuant to Rule 25 of the Federal Rules of Civil Procedure.1 (Doc. 43); see infra pp. 2-3.
 4   This filing commenced the running of a ninety-day period for Plaintiff’s successors or
 5   representatives to file a motion for substitution in this case. See FED. R. CIV. P. 25(a)(1),
 6   (3). To date, Plaintiff’s next of kin and other relatives have not filed a motion to substitute
 7   as Plaintiff’s successors or representatives, and the time in which to do so has now expired.
 8   For the reasons outlined below, the Court DISMISSES this case in its entirety without
 9   prejudice and DENIES Defendant’s Motion to Dismiss as moot.
10                                            II.    BACKGROUND
11          Defendant admits she does not know the identity of the personal representative of
12   Plaintiff’s estate. (Doc. 43 at 1.) However, Defendant’s March 16, 2020 Notice attaches
13   several records from Plaintiff’s prison file identifying the following individuals as
14   Plaintiff’s next of kin and/or relatives: Herbert Washington (“Washington”) of Magnolia,
15   Delaware (the individual Plaintiff purportedly listed as his next of kin who should be
16   notified in the event of his death); Shelia Freeman (“Freeman”) of Baltimore, Maryland
17   (apparently Plaintiff’s sister); Neal Cassidy (“Cassidy”) of Berkeley, California
18   (relationship unknown); Desthat or Theotha Woodburn (apparently Plaintiff’s sister);
19   Desheda Brown (“Brown”) of Baltimore, Maryland (apparently Plaintiff’s sister); Robert
20   Gravesbey of Baltimore, Maryland (apparently Plaintiff’s brother); and Adjeala Gravesbey
21   of Baltimore, Maryland (apparently Plaintiff’s son).2 (Doc. 41 at 2, Exs. A-B at 4-18.)
22
23   1
       On March 16, 2020, Defendant filed a Notice of Suggestion of Plaintiff’s Death (“March 16, 2020
24   Notice”) and served this Notice to several of Plaintiff’s relatives identified in Plaintiff’s prison file. (Doc.
     41 at 2, Exs. A-B at 4-18, 19-20.) At that time, Defendant did not know the identity of the personal
25   representative of Plaintiff’s estate. (Id. at 1-2.) On April 8, 2020, Magistrate Judge Ruth Bermudez
     Montenegro ordered Defendant to file a renewed statement noting Plaintiff’s death, accompanied by a
26
     sworn affidavit detailing Defendant’s good-faith efforts to identify Plaintiff’s successors or representatives
27   for purposes of effecting proper service pursuant to Rule 4 of the Federal Rules of Civil Procedure. (Doc.
     42 at 4-5); see also FED. R. CIV. P. 25(a)(3).
28   2
       The Renewed Notice cites Plaintiff’s prison records but does not attach the records as exhibits, therefore,
     reference is made to the March 16, 2020 Notice. (Doc. 43 at 2.)
                                                            2
                                                                                            3:19-cv-00372-CAB-RBM
     Case 3:19-cv-00372-CAB-RBM Document 46 Filed 07/23/20 PageID.292 Page 3 of 5



 1   Defendant attempted service of the March 16, 2020 Notice to Washington, Freeman,
 2   Cassidy, Brown, Robert Gravesbey, and Adjeala Gravesbey, but the Court’s April 8, 2020
 3   Order found service ineffective under Rule 4 of the Federal Rules of Civil Procedure. (Doc.
 4   41 at 19-20; Doc. 42 at 4.) Magistrate Judge Montenegro required Defendant to file a
 5   renewed notice accompanied by a sworn affidavit detailing Defendant’s good-faith efforts
 6   to identify Plaintiff’s successors or representatives for purposes of effecting proper service.
 7   (Doc. 42 at 4.) Defendant served the Renewed Notice via certified mail, return receipt
 8   requested, to Washington, Freeman, Cassidy, Brown, Robert Gravesbey, and Adjeala
 9   Gravesbey. (Doc. 43 at 7.)
10                                  III.   LEGAL STANDARD
11         Federal Rule of Civil Procedure 25(a) provides that if a party to a claim dies, unless
12   substitution is made within ninety days after service of a statement noting the death, the
13   action by the decedent must be dismissed. Service of a statement noting death triggers
14   commencement of a ninety-day period for substitution, which is accomplished by an
15   affirmative two-step process. Barlow v. Ground, 39 F.3d 231, 233 (9th Cir. 1994). First,
16   a party must file a statement noting death. Barlow, 39 F.3d at 233 (citation omitted); FED.
17   R. CIV. P. 25(a)(1), (3). Second, a party must serve the statement upon nonparty successors
18   or representatives in the manner provided in Rule 4 for service of summons. Barlow, 39
19   F.3d at 233 (citation omitted); FED. R. CIV. P. 25(a)(3).
20         Service of the statement noting death “may be made in any judicial district.” FED.
21   R. CIV. P. 25(a)(3). Pursuant to Rule 4(e)(1), “an individual . . . may be served in a judicial
22   district in the United States by: following state law for serving a summons in an action
23   brought in courts of general jurisdiction in the state where the district court is located or
24   where service is made[.]” Given that this Court is located in California, service is valid if
25   it complies with California law governing service of a summons. Service of summons on
26   persons outside of California may be completed “by sending a copy . . . to the person to be
27   served by first-class mail, postage prepaid, requiring a return receipt. Service . . . by this
28   form is deemed complete on the 10th day after such mailing.” Cal. Civ. Proc. Code §

                                                   3
                                                                               3:19-cv-00372-CAB-RBM
     Case 3:19-cv-00372-CAB-RBM Document 46 Filed 07/23/20 PageID.293 Page 4 of 5



 1   415.40 (West 2016). If the motion for substitution is not made “within [ninety] days after
 2   service of a statement nothing the death, the action by . . . the decedent must be dismissed.”
 3   See FED. R. CIV. P. 25(a)(1).
 4                                      IV.    DISCUSSION
 5         According to Plaintiff’s prison records, Plaintiff identified Washington as his next
 6   of kin to be contacted in the event of his death. (Doc. 41 at 2, Exs. A-B at 4-18.) According
 7   to the Declaration of Terrence F. Sheehy, Defendant’s counsel, Sheehy communicated with
 8   Washington regarding this litigation and Plaintiff’s death wherein Washington
 9   acknowledged receipt of the March 16, 2020 Notice. (Doc. 43 at 5, ¶ 3.) Sheehy inquired
10   with Washington as to Plaintiff’s other living relatives, but Washington could not produce
11   any contact information. (Id.) Although Plaintiff’s personal representative has not been
12   identified, Sheehy’s sworn affidavit demonstrates Defendant’s good-faith effort to
13   ascertain this information. (Doc. 43 at 5-6.)
14         On April 13, 2020, Defendant served the Renewed Notice upon Washington and five
15   additional relatives of Plaintiff via certified mail, return receipt requested. (Doc. 43 at 7);
16   FED. R. CIV. P. 4(e)(1); Cal. Civ. Proc. Code § 415.40. As to Washington, he acknowledged
17   receipt of the March 16, 2020 Notice and it appears service of the Renewed Notice has
18   been properly effected. (Doc. 43 at 5, 7.) Defendant’s good-faith attempt to ascertain
19   Plaintiff’s personal representatives, coupled with service of the Renewed Notice upon
20   Plaintiff’s next of kin, affirmatively discharged the two-step process to trigger
21   commencement of the ninety-day period in which to file a motion for substitution in this
22   case. FED. R. CIV. P. 25(a)(1); see also Gruenberg v. Maricopa Co. Sheriff’s Office, 2008
23   WL 2001253, at **1-2 (D. Ariz. May 7, 2008) (service on deceased pro se prisoner
24   plaintiff’s representative or successor not required where defendant made good faith effort
25   to identify such persons but was unable to do so); Lawson v. Co. of Wayne, 2012 WL
26   5258216, at **2-3 (E.D. Mich. Oct. 23, 2012) (directing defense counsel serving statement
27   noting death to make good faith effort to locate deceased pro se prisoner plaintiff’s
28   successor); Mayfield v. Maxwell, 2018 WL 3539467, at *2 (M.D. Tenn. June 23, 2018)

                                                     4
                                                                               3:19-cv-00372-CAB-RBM
     Case 3:19-cv-00372-CAB-RBM Document 46 Filed 07/23/20 PageID.294 Page 5 of 5



 1   (defendant made good faith effort to locate deceased pro se prisoner plaintiff’s successors
 2   for purposes of serving statement noting death); see also Jackson v. Rowlett, 2007 WL
 3   397114, at *1 (E.D. Cal. Jan. 31, 2007) (ordering defendant’s counsel to make reasonable
 4   investigation to ascertain deceased defendant’s successor or representative for purposes of
 5   serving suggestion of death in context where plaintiff is a pro se prisoner).
 6         To date, Washington nor any other relative has filed a motion to substitute
 7   themselves as Plaintiff’s representative or successor, and the time in which to do so has
 8   now expired. As such, this case must be dismissed. See FED. R. CIV. P. 25(a)(1).
 9                                      V.    CONCLUSION
10         Accordingly, the Court DISMISSES this case in its entirety without prejudice
11   pursuant to Federal Rule of Civil Procedure 25(a) and DENIES Defendant’s Motion to
12   Dismiss (Doc. 37) as moot. The Clerk of Court is instructed to enter judgment accordingly
13   and close the case.
14         IT IS SO ORDERED.
15   Dated: July 23, 2020
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  5
                                                                              3:19-cv-00372-CAB-RBM
